UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-31236
                         Summary Calendar


                         JANINE RASPANTI,

                                               Plaintiff-Appellant,
                               versus

         LOUIS CALDERA, Secretary, Department of the Army,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (00-CV-2379-N)
_________________________________________________________________
                           March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Primarily at issue is whether attorney’s fees were correctly

calculated; and whether prejudgment interest on them should be at

the federal interest rate, 28 U.S.C. § 1961, as awarded, instead of

the prime rate.   Roy Raspanti, former counsel for Appellant Janine

Raspanti, moves to intervene in this appeal and to adopt Janine

Raspanti’s opening and reply briefs.    MOTIONS GRANTED; AFFIRMED IN

PART; VACATED IN PART; AND REMANDED.




     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   I.

     In 1992, Janine Raspanti filed suit under the Rehabilitation

Act, 29 U.S.C. § 791, et seq., against the United States Army. The

EEOC determined the Army had so discriminated; the Army awarded her

back pay, compensatory damages, and reasonable attorney’s fees and

costs.

     Janine Raspanti filed this action in 2000, asserting she was

entitled to a higher award of damages, fees, and costs, none of

which had then been paid.     With the exception of fees, the parties

settled.

     In the nearly ten years spanned by this litigation, Janine

Raspanti has employed four attorneys.      She was represented by her

brother, Roy Raspanti, until May 1993, then separately represented

by two other attorneys (other attorneys) until July 1999.       Janine

Raspanti then re-hired Roy Raspanti; he represented her in the

district   court   and   on    appeal,   until   she   terminated   his

representation last February.2

     The district court allowed the other attorneys to intervene,

and they, along with Janine Raspanti (represented by Roy Raspanti),

filed three separate fee motions.        Among the awarded fees was

approximately $26,000 to Janine Raspanti for the work of Roy

Raspanti (and Schwartz).


     2
      The fourth attorney, Jeffrey A. Schwartz, represented Janine
Raspanti as Roy Raspanti’s co-counsel when this action was filed in
2000.

                                   2
      With respect to Roy Raspanti, the magistrate judge made

itemized     deductions     for,     inter   alia,   the   time   billed   for

familiarizing himself with the case upon being re-hired in July

1999. Raspanti v. United States Dep’t of the Army, No. 00-CV-2379-

N,   at   8-24   (E.D.    La.   10   Sept.   2001)   (Raspanti-USDC).      The

magistrate judge held prejudgment interest on the award was to be

at the federal rate.       Id. at 24-28.

                                       II.

      Only the fees for Roy Raspanti are at issue.           Janine Raspanti

contends the court erred in:          (1) calculating the amount; and (2)

awarding prejudgment interest at the federal, rather than the

prime, rate. Her former attorney, Roy Raspanti, seeks to intervene

and adopt Janine Raspanti’s opening and reply briefs (which he

prepared).

                                        A.

      Because he has been recently discharged, Roy Raspanti moves to

intervene to protect his interest in fees awarded in excess of

those awarded by the district court.           For intervention on appeal:

            A party is entitled to an intervention of
            right if (1) the motion to intervene is
            timely; (2) the potential intervener asserts
            an interest that is related to the property or
            transaction that forms the basis of the
            controversy in the case into which [it] seeks
            to intervene; (3) the disposition of that case
            may   impair    or   impede   the    potential
            intervener’s   ability    to   protect   [its]
            interest; and (4) the existing parties do not
            adequately     represent     the     potential
            intervener’s interest.

                                        3
Supreme Beef Processors, Inc. v. United States Dep’t of Agric., 275

F.3d 432, 437 (5th Cir. 2001) (alterations in original; internal

quotation marks omitted); see FED. R. CIV. P. 24(a).

     Roy Raspanti was terminated on 22 February 2002; his motion to

intervene was filed five days later.     The motion is timely.   He

asserts an interest in the property that is the subject of this

action.   Furthermore, Janine Raspanti, now proceeding pro se, does

not adequately represent his interests as she has no stake in the

amount of such fees, and the disposition of this case without his

intervention may jeopardize his interest in any fee-increase.

     Accordingly, Roy Raspanti’s motions to intervene and to adopt

Janine Raspanti’s briefs are granted.

                                 B.

      “Due to the district court’s superior knowledge of the facts

and the desire to avoid appellate review of factual matters, the

district court has broad discretion in setting the appropriate

award of attorneys’ fees.”    Watkins v. Fordice, 7 F.3d 453, 457

(5th Cir. 1993) (emphasis added).     Such an award is reviewed for

abuse of discretion, with the underlying factual findings reviewed

only for clear error.   Id.

     Reasonable attorney’s fees are generally calculated using the

lodestar method.    See, e.g., Heidtman v. County of El Paso, 171

F.3d 1038, 1043 (5th Cir. 1999).      “A lodestar is calculated by



                                 4
multiplying     the   number   of   hours   reasonably    expended    by   an

appropriate hourly rate in the community for such work.”             Id.

     One of the several challenges to the lodestar calculation is

that the magistrate judge erred in calculating the 26.6 hour

reduction for the time Roy Raspanti spent familiarizing himself

with this action.     (This is the only reversible error.)       According

to Janine Raspanti:      (1) the identified entries equal only 23.6

hours; and (2) the magistrate judge disallowed 1.75 hours from the

time billed for 29 July 1999, when only 1.5 hours were billed.

     The identified entries, or portions of them, total 23.6, not

26.6, hours.3    In addition, .25 hours too much were deducted for

29 July.   Accordingly, the deduction should have totaled 23.35

hours (revised 23.6 hours less further revision of .25 hours).

     We affirm the fees in all other respects and remand for entry

of a judgment adjusted for this error, to include being in favor of

Roy Raspanti for the portion of the fees attributable to his work.



                                     C.

     The Army does not contest prejudgment interest on the award

being available under the Rehabilitation Act.            Raspanti-USDC, at

24-25. On the other hand, Janine Raspanti contests interest based


     3
      The following deductions were made from Roy Raspanti’s time
billed in 1999 for familiarization: 7/16 - .75 hours; 7/21 - 1.75
hours; 7/23 - 4.0 hours; 7/24 3.3 hours; 7/25 - 4.3 hours; 7/26 -
1.75 hours; 7/28 - 1.75 hours; 7/29 - 1.75 hours; 7/30 - 4.0 hours;
and 8/16 - .25 hours.

                                      5
on the federal, rather than the prime, rate.       She relies on Alberti

v. Klevenhagen, 896 F.2d 927, 938 (5th Cir.), vacated in part on

reh’g, 903 F.2d 352 (5th Cir. 1990), which held, in the context of

prejudgment interest on an attorney’s fee award pursuant to 42

U.S.C. § 1988:     “[T]he appropriate rate of interest to be used in

computing a delay in payment adjustment is the cost of borrowing

money, the prime rate”.    Whether use of the prime rate is required

is a question of law reviewed de novo.        E.g., Waco Int’l, Inc. v.

KHK Scaffolding Houston, Inc., 278 F.3d 523, 528 (5th Cir. 2002).

     The   prime   rate   is   not   the   only   method   of calculating

prejudgment interest that has been approved by our court. In

Williams v. Trader Publ’g Co., 218 F.3d 481, 488 (5th Cir. 2000),

a Title VII action, we stated, with regard to pre- and post-

judgment interest, that we have “approved the imposition of the

federal rate of interest in Title VII cases as making a plaintiff

whole, but [we have not] held that only the federal rate of

interest is appropriate for this purpose”.

     Moreover, Williams is analogous in that it was a Title VII

action; this action arises under the Rehabilitation Act, which

expressly incorporates the “‘remedies, procedures, and rights’ of

Title VII”.    Arneson v. Callahan, 128 F.3d 1243, 1245 (8th Cir.

1997) (quoting 29 U.S.C. § 794a(a)(1)), cert. denied, 524 U.S. 926

(1998).    Williams used the federal rate of interest.



                                     6
     We    have   approved   of   use   of   other   rates   in   calculating

prejudgment interest. E.g., In re M/V Nicole Trahan, 10 F.3d 1190,

1197 (5th Cir. 1994) (affirming award of prejudgment interest at

federal rate in admiralty action).           Where an action arises under

federal law, “it is within the discretion of the district court to

select an equitable rate of prejudgment interest”.                 Hansen v.

Continental Ins. Co., 940 F.2d 971, 984 (5th Cir. 1991).

                                    III.

     For the foregoing reasons, the judgment is AFFIRMED, with the

exception of the attorney’s fees awarded for Roy Raspanti’s work.

That portion of the judgment is VACATED, and this action is

REMANDED for entry of judgment consistent with this opinion.

     MOTIONS GRANTED; AFFIRMED IN PART; VACATED IN PART; AND

REMANDED




                                        7